Order entered February 12, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00604-CR

                             ALAN LEE WASHINGTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1257841-R

                                              ORDER
       The Court has before it appellee the State of Texas’s February 11, 2015 Motion to File

Contemporaneously-Tendered Response Brief. By Order of February 2, 2015, we ordered the

State to file its brief within ten days of the date of the Order. The State filed this motion and

tendered its brief within ten days of the Order. We GRANT the motion and DIRECT the Clerk

to file the State’s brief tendered with its motion.




                                                         /s/   ROBERT M. FILLMORE
                                                               PRESIDING JUSTICE